DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Information Disclosure Statement
	Information disclosure statement filed 3/12/2021 has been considered by the examiner.

Response to Arguments
	Applicant’s Remarks filed on 3/12/2021 have been carefully studied by the examiner. Upon a thorough reconsideration of the pending claims, the examiner submits that the applicant’s arguments for patentability of claims 1-19, 30-39, 49-50 are convincing. Specifically, applicant’s arguments set forth on page 12 (first paragraph) through page 13 (third paragraph) are convincing and these claims are indicated as allowable over the prior art of record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-25, 27-28, 40-45, 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1742408 A2 (hereinafter “EP’408”).
	Regarding claim 20, EP’408 discloses a system comprising: a transmission medium (30 in Fig. 3); a plurality of transceivers configured to introduce the electromagnetic wave signal into the transmission medium and retrieve the electromagnetic wave signal from the transmission medium (i.e. 101 and 205 in Fig. 3- although these elements are not explicitly termed “transceivers,” they nevertheless receive and transmit optical signals. Therefore, they fully anticipate “transceivers” in the manner claimed and recited in the present application); and one or more laser sources (202 in Fig. 3), wherein at least one of the one or more laser sources is configured to provide a laser beam to at least two of the plurality of transceivers (paragraph [0038]-[0041]).
	Regarding claim 21, EP’408 discloses a system wherein each of the plurality of transceivers comprises one or more transmitters and one or more receivers (101, 205); and the at 
	Regarding claim 22, EP’408 discloses a system wherein each of the plurality of transceivers comprises one or more transmitters and one or more receivers (101, 205); and at least one of the one or more laser sources is configured to provide a laser beam to at least one of the one or more transmitters in one of the plurality of transceivers and to at least one of the one or more receivers in the same one of the plurality of transceivers (i.e. the same laser beam that was provided to the 101 as transmitted beam is received again via bidirectional transmission- paragraph [0038]-[0041]).
	Regarding claim 23, EP’408 discloses a system further comprising a single clock source (201 in Fig. 3) configured to provide a clock signal to at least two of the plurality of transceivers (i.e. the clock signal outputted from 201 reaches both 101 and 205 as disclosed in paragraph [0038]-[0041]).
	Regarding claim 24, EP’408 discloses a system wherein the at least one of the one or more laser sources provides the laser beam to a modulator (101, 205 are phase modulators) in the at least one of the one or more transmitters in the one of the at least two of the plurality of transceivers and to a mixer (i.e. PBS 102 and 206 are part of the transmitter/receiver arrangement that works in conjunction with 101 and 205, and they receive the laser beam as discussed in 
	Regarding claim 25, EP’408 discloses a system wherein the at least one of the one or more laser sources provides the laser beam to a modulator (101, 205) in the at least one of the one or more transmitters in the one of the plurality of transceivers and to a mixer in the at least one of the one or more receivers in the same one of the plurality of transceivers (i.e. the same laser beam is received and transmitted to 102 and 206 in bidirectional manner as discussed in paragraph [0038]-[0041]).
	Regarding claim 27, EP’408 discloses a system wherein the transmission medium comprises at least one waveguide, an optical fiber, or free space (paragraph [0025]).
	Regarding claim 28, EP’408 discloses a system wherein the transmission medium is configured to store an electromagnetic wave signal (i.e. the optical wave signal is “stored” while the optical fiber line 30 transmit optical beam therein).

	Regarding claims 40-45, 47-48, since EP’408 disclose the claimed system as already discussed above with regard to claims 20-25, 27-28, it also discloses the method for operating the system in the manner claimed in 40-45, 47-48.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26, 29, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’408.
	Regarding claim 26, 46, EP’408 discloses a system that anticipates all the claimed limitations of claim 23 and 43 as already discussed above. However, it does not explicitly teach that the transceivers each comprises an IC as claimed in the present application. On the other hand, the use of integrated circuits for implementing optoelectronic transceivers is well known and common in the art. The use of IC is well known to be advantageous and desirable since ICs allow for very compact and energy efficient optoelectronic devices. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EP’408 to have transceivers comprising ICs in the manner claimed in the present application.
	Regarding claim 29, EP’408 discloses a system that anticipates all the claimed limitations of claim 20 as already discussed above. However, it does not explicitly teach that the transceivers are substantially “co-located” as claimed. While EP’408 discloses that the entity 10 and entity 20 disclosed in Fig. 3 should be logically separated, they need not be physically separated. EP’408 makes it clear that the specific physical location of entity 10 and entity 20 are .

Allowable Subject Matter
Claims 1-19, 30-39, 49-50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments for patentability of pending claims are convincing as already discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874